NUMBER 13-19-00372-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


     IN RE STATE AUTOMOBILE MUTUAL INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                        ORDER

              Before Justices Longoria, Hinojosa, and Perkes
                            Per Curiam Order

      Relator State Automobile Mutual Insurance Company filed a petition for writ of

mandamus and an “Emergency Motion to Stay Discovery Order” in the above cause on

August 1, 2019. Through this original proceeding, relator seeks to compel the trial court

to vacate its July 29, 2019 discovery order which, inter alia, compels relator to provide

corporate witnesses for deposition and to respond to interrogatories and requests for

production. Through its emergency motion to stay, relator seeks to stay the July 29, 2019

discovery order pending resolution of this original proceeding.

      The Court, having examined and fully considered the emergency motion to stay,

is of the opinion that the motion should be granted in part and denied in part as stated
herein. The emergency motion is GRANTED in part insofar as the provisions of the July

29, 2019 order authorizing and ordering discovery are ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). The emergency motion is DENIED in part as to the other paragraphs

of the July 29, 2019 order. Specifically, relator shall comply with: (1) paragraph 2 of the

order, requiring relator, its attorneys, agents, employees, contractors, or others acting on

its behalf, to cease and desist from further efforts to implement or utilize the information

from the poll or any similar poll; (2) paragraph 8 of the order, requiring relator to refrain

from destroying, concealing, deleting, erasing or altering any documents (in paper or

electronic form) relating or pertaining to the poll, its authorization, approval, preparation,

or implementation; and (3) paragraph 9 of the order requiring relator to provide a copy of

the order to any person, firm or entity involved in any way in the authorization, approval,

preparation, or implementation of the poll, with instructions to not destroy, conceal, delete,

erase, or alter any documents (in paper or electronic form) relating or pertaining to the

poll, its authorization, approval, preparation, or implementation.

       The Court requests that the real parties in interest, Wayne Pozzi and Kelly Pozzi,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed
this 2nd day of August, 2019.


                                              2